     Case: 1:20-cv-02453 Document #: 9 Filed: 05/11/20 Page 1 of 1 PageID #:85

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

David Evans III, et al.
                               Plaintiff,
v.                                                 Case No.: 1:20−cv−02453
                                                   Honorable Rebecca R. Pallmeyer
Thomas J. Dart, et al.
                               Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 11, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Parties are directed to
submit a written status report within 60 days, by 7/13/2020. Notice mailed by judge's staff
(ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
